[Cite as Zakel v. State, 2022-Ohio-4637.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

JOSEPH C. ZAKEL,                                  :

                 Plaintiff-Appellant,             :
                                                             No. 111379
                 v.                               :

STATE OF OHIO,                                    :

                 Defendant-Appellee.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: December 22, 2022


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                 Case No. CV-21-949673


                                            Appearances:

                 Valore & Gordillo, LLP, and Matthew O. Williams,
                 for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Callista Plemel, Assisting Prosecuting
                 Attorney, for appellee.

EMANUELLA D. GROVES, J.:

                   Plaintiff-appellant Joseph C. Zakel (“Zakel”) appeals from the

decision of the trial court denying his application for relief from a weapons disability.

For the following reasons, we affirm the decision of the trial court.
Factual and Procedural History

              In 2000, Zakel was convicted of domestic violence, a first-degree

misdemeanor. Zakel’s conviction created a disability under 18 U.S.C. 922(g)(9) that

states:

      (g) It shall be unlawful for any person ─

      ***
      (9) Who has been convicted in any court of a misdemeanor crime of
      domestic violence, to ship or transport in interstate or foreign
      commerce, or possess in or affecting commerce, any firearm or
      ammunition; or to receive any firearm or ammunition which has been
      shipped or transported in interstate or foreign commerce.

              On July 8, 2021, Zakel filed an application in the Cuyahoga County

Court of Common Pleas pursuant to R.C. 2923.14 seeking relief from the weapons

disability. On March 9, 2022, the trial court denied the application finding that

although Zakel had no further criminal convictions since 2000:

      the court now finds that petitioner has not been convicted of any
      qualifying disabling offense under O.R.C. 2923.13(A) from which relief
      can be granted by this court. A trial court does not have the statutory
      authority to relieve petitioner of a federal firearms disability
      (specifically, a disability arising from a misdemeanor domestic violence
      conviction). See [State ex rel. Suwalski v. Peeler, 167 Ohio St.3d 38,
      2021-Ohio-4061, 188 N.E.3d 1048].

      Petitioner is not under a state law disability and therefore cannot be
      afforded relief by this court. Accordingly, petitioner’s application is
      denied.

              Zakel appeals and assigns the following error for our review:
                              Assignment of Error

      The trial court committed reversible error prejudicial to appellant in
      holding it lacked authority to consider appellant’s application for relief
      from weapons disability pursuant to R.C. 2923.14 pursuant to the Ohio
      Supreme Court’s decision in State ex. Rel. Suwalski v. Peeler, a wrongly
      decided case.

              Zakel asks this court to overturn the decision of the trial court.

Specifically, he argues that the trial court erred when it relied on the Ohio Supreme

Court’s decision in State ex rel. Suwalski v. Peeler, 167 Ohio St.3d 38, 2021-Ohio-

4061, 188 N.E.3d 1048, to deny his application. Zakel, in essence, asks this court to

overturn the trial court’s decision, because Suwalski, in his opinion, was wrongly

decided.

Standard of Review

              In the instant case, the trial court determined that it did not have

authority to grant Zakel’s application on the basis of Suwalski. Zakel argues that the

trial court’s decision was an error of law. Accordingly, the recent decision of

Johnson v. Abdullah, 166 Ohio St.3d 427, 2021-Ohio-3304, 187 N.E.3d 463, is

applicable here. In that case, the trial court allowed the testimony of a witness who

did not meet the requirements of Evid.R. 601. The First District Court of Appeals

found that decision was reversible error. The Supreme Court agreed noting that

“courts lack the discretion to make errors of law.” Id. at ¶ 39. In the instant case,

Zakel argues that we must overturn the trial court’s decision because Suwalski was
wrongly decided. To the contrary, we must determine whether the trial court’s

decision was contrary to law.

         Scope of Appellate Review

               At the outset, as an appellate court, we are a midlevel court of review.

As such we do not have the authority to review or overturn decisions of the Ohio

Supreme Court. See State ex rel. Duley v. Eberlin, 7th Dist. Belmont No. 07 BE 51,

2008-Ohio-3084, ¶ 17 (“[W]e cannot overturn or ignore the various Supreme Court

cases, which are in fact binding upon this court as precedent.”); Darrah v.

Baumberger, 7th Dist. Monroe No. 15 MO 0002, 2017-Ohio-8025, ¶ 24 (“An

appellate court is an intermediate court and is therefore bound by Ohio Supreme

Court decisions. Davis v. Montenery, 173 Ohio App. 3d 740, 2007-Ohio-6221, 880

N.E.2d 488, ¶ 31 (7th Dist.). An appellate court cannot overrule an Ohio Supreme

Court decision or declare an Ohio Supreme Court decision unconstitutional. State

v. Sheets, 12th Dist. Clermont No. CA2006-04-032, 2007-Ohio-1799, ¶ 16”).

               Therefore, the only question for this court is whether the trial court

made an error of law when it denied Zakel’s application based on the holding in

Suwalski, 167 Ohio St.3d 38. If the holding applies to the facts of this case, then the

trial court did not err, and we are bound by the precedent set by the Ohio Supreme

Court.

Law and Analysis

               The underlying facts of Suwalski involved a domestic violence

conviction from 2017. Ewing was convicted of domestic violence and violation of a
temporary protection order, both misdemeanors of the first degree. Suwalski was

the victim. As a result of the domestic violence conviction, Ewing became subject to

a disability under 18 U.S.C. 922(g)(9). In 2019, Ewing petitioned the common pleas

court for relief from the disability. The state did not contest the petition. However,

the state submitted to the court an unsworn statement from Suwalski objecting to

the petition. Nevertheless, Judge Peeler granted the petition, restoring all Ewing’s

firearm rights. The state did not appeal the decision. Suwalski subsequently filed a

writ of prohibition to prevent Judge Peeler’s order from going into effect. The court

of appeals granted the writ, holding that Judge Peeler lacked judicial power to

relieve Ewing of the federal firearms disability. Ewing, who was permitted to

intervene in the appellate case, appealed the decision to the Supreme Court.

Suwalski, 167 Ohio St.3d 38, ¶ 1-2. The bulk of the Supreme Court decision

addresses whether Suwalski had standing to bring her case under Article I, Section

10(a)(1) of the Ohio Constitution (Marsy’s Law).            The four-justice majority

determined that Marsy’s law allowed her to file the writ.

              Nevertheless, the entire court agreed that the common pleas court did

not have authority to lift Ewing’s disability. The majority, noting that Ohio law does

not create a disability when a person is convicted of a misdemeanor domestic

violence offense found “[a]s a matter of federal law, Ewing was ineligible to have his

firearms rights restored because he never lost those rights under Ohio law.”

Suwalski, 167 Ohio St.3d 38, at ¶ 28. The dissent disagreed with the majority’s
application of Marsy’s law but agreed with its conclusion that the trial court did not

have authority to rule on the application. Id. at ¶ 51.

               The Suwalski decision recognizes that a weapons disability as a result

of a misdemeanor domestic violence conviction is imposed under federal law in this

state. Consequently, because Ohio does not impose a disability for that type of

conviction, the common pleas court had no authority to relieve Zakel of his

disability. To do so would be contrary to law. The trial court, therefore, had no other

choice but to summarily deny Zakel’s application for relief from disability.

               Accordingly, the assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                       ____
EMANUELLA D. GROVES, JUDGE

ANITA LASTER MAYS, P.J., and
EILEEN T. GALLAGHER, J., CONCUR